Title: From George Washington to George Clinton, 5 November 1778
From: Washington, George
To: Clinton, George


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 5th Novemr 1778
  
I shall be exceedingly obliged to you for information, either from your own knowledge or that of others, whether there is a possibility of marching a Body of troops from the head of Susquehannah across the Country to Niagara. Among many other Routes pointed out for carrying the War into the Indian Country, when circumstances will permit, the above has been mentioned as one. The distance appears upon the Map, to be shorter than almost by any other way, but I have my doubts of the practicability of the march, never having heard of any road or passage leading to the lakes through that quarter, I mean for a body of Men with necessary Baggage and Stores. I shall be glad of your answer upon the above as soon as possible, as I want to form an opinion from a comparative view of the most accurate accounts—The particular advantages to be derived from the above mentioned Route would consist in the opportunity of destroying several Indian settlements in the way, and of avoiding Lake Ontario upon which the Enemy have a naval force.
